Name: 95/340/EC: Commission Decision of 27 July 1995 drawing up a provisional list of third countries from which Member States authorize imports of milk and milk based products and revoking Decision 94/70/EC
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  trade;  health;  food technology;  cooperation policy
 Date Published: 1995-08-24

 Avis juridique important|31995D034095/340/EC: Commission Decision of 27 July 1995 drawing up a provisional list of third countries from which Member States authorize imports of milk and milk based products and revoking Decision 94/70/EC Official Journal L 200 , 24/08/1995 P. 0038 - 0041COMMISSION DECISIONof 27 July 1995drawing up a provisional list of third countries from which Member States authorize imports of milk and milk based products and revoking Decision 94/70/EC(Text with EEA relevance)(95/340/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIESHaving regard to the Treaty establishing the European Community, Having regard to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat treated milk and milk based products (1), as last amended by the Treaty of Accession for Austria, Finland and Sweden and in particular its Article 23 (2) and (3) thereof; Whereas Commission Decision 94/70/EC (2), as last amended by the Treaty of Accession for Austria, Finland and Sweden draws up a provisional list of third countries from which Member States authorize imports of raw milk, heat treated milk and milk-based products; Whereas, given the different products involved, a classification has been drawn up; whereas in the light of experience and on the basis of the recent report of the Scientific Veterinary Committee on recommendations for the treatment of milk originating form foot-and-mouth disease affected areas it is justified to review it; Whereas for the sake of clarity, it is appropriate to revoke Decision 94/70/EC and to draw up a new list; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize imports of raw milk and raw milk-based products from third countries appearing in Part A of the list in the Annex. Article 2 Member States shall authorize imports of milk and milk-based products that have undergone a single heat treatment with a heating effect at least equal to that achieved by a pasteurization process of at least 72 °C for at least 15 seconds and sufficient to ensure a negative reaction to a phosphatase test from third countries appearing in Part B of the list in the Annex. Article 3 Member States shall authorize imports of milk and milk-based products, that have undergone: either1. a sterilization process, whereby an F ° value equal to or greater than three was achievedor2. an initial heat treatment having a heating effect at least equal to that achieved by a pasteurization process of at least 72 °C for at least 15 seconds and sufficient to produce a negative reaction to a phosphatase test, followed by: either(a) (i) in the case of milk or milk-based products intended for human consumption: - a second heat treatment involving high temperature pasteurization, ultra high temperature (UHT) treatment or sterilization, being in any case sufficient to produce a negative reaction to a peroxidase test, or- for dried milk or dried milk-based products, a second heat treatment with a heating effect at least equal to that achieved by the initial heat treatment and which would be sufficient to produce a negative reaction to a phosphatase test, followed by a drying process; or(ii) in the case of milk or milk-based products not intended for human consumption: - a second heat treatment with a heating effect at least equal to that achieved by the initial heat treatment and which would be sufficient to produce a negative reaction to a phosphatase test, followed in the case of dried milk or dried milk-based products, by a drying process; or(b) an acidification process such that the pH has been maintained at less than six for at least one hour, from third countries appearing in Part C of the list in the Annex. Article 4 Decision 94/70/EC is repealed. Article 5 This Decision shall apply from 2 February 1996. Article 6 This Decision is addressed to the Member States. Done at Brussels, 27 July 1995. For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 1. (2) OJ No L 36, 8. 2. 1994, p. 5. ANNEX >TABLE>